 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.1


CHINA ARMCO METALS, INC.




2009 STOCK INCENTIVE PLAN




1.           Purpose; Definitions.


1.1           Purpose. The purpose of the China Armco Metals, Inc. 2009 Stock
Incentive Plan is to enable the Company to offer to its employees, directors and
consultants whose past, present and/or potential contributions to the Company
and its Subsidiaries have been, are or will be important to the success of the
Company, to advance the interests of the Company by providing an incentive to
attract, retain and motivate highly qualified and competent persons who are
important to us and whose efforts and judgment contribute to the success of the
Company. Additionally, the Plan is intended to assist in further aligning the
interests of the Company’s employees, directors and consultants to those of its
other stockholders The various types of long-term incentive awards that may be
provided under the Plan will enable the Company to respond to changes in
compensation practices, tax laws, accounting regulations and the size and
diversity of its businesses.


1.2           Definitions. For purposes of the Plan, the following terms shall
be defined as set forth below:


(a)           “Agreement” means the agreement between the Company and the Holder
setting forth the terms and conditions of an award under the Plan;


(b)           “Board” means the Board of Directors of the Company;


(c)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time;


(d)           “Committee” means the Compensation Committee of the Board or any
other committee of the Board that the Board may designate to administer the Plan
or any portion thereof. If no Committee is so designated, then all references in
this Plan to “Committee” shall mean the Board;


(e)           “Common Stock” means the common stock of the Company, $0.001 par
value per share;


(f)           “Company” means China Armco Metals, Inc., a Nevada corporation;


(g)           “Deferred Stock” means Common Stock to be received, under an award
made pursuant to Section 8 below, at the end of a specified deferral period;


(h)           “Disability” means physical or mental impairment as determined
under procedures established by the Committee for purposes of the Plan;


(i)           “Effective Date” means the date set forth in Section 12.1 below;





 
 

--------------------------------------------------------------------------------

 

(j)           “Fair Market Value”, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, means, as of any
given date: (i) if the Common Stock is listed on a national securities exchange,
the last sale price of the Common Stock in the principal trading market for the
Common Stock on such date, as reported by the exchange; (ii) if the Common Stock
is not listed on a national securities exchange, but is traded in the
over-the-counter market, the closing bid price for the Common Stock on such
date, as reported by the OTC Bulletin Board or the Pink Sheets or similar
publisher of such quotations; and (iii) if the fair market value of the Common
Stock cannot be determined pursuant to clause (i) or (ii) above, such price as
the Committee shall determine, in good faith;


(k)           “Holder” means a person who has received an award under the Plan.


(l)           “Normal Retirement” means retirement from active employment with
the Company or any Subsidiary on or after age 65;


(m)           “Other Stock-Based Award” means an award under Section 9 below,
that is valued in whole or in part by reference to, or is otherwise based upon,
Common Stock;


(n)           “Parent” means any present or future “parent corporation” of the
Company, as such term is defined in Section 424(e) of the Code;


(o)           “Plan” means the China Armco Metals, Inc. 2009 Stock Incentive
Plan, as hereinafter amended from time to time;


(p)           “Repurchase Value” shall mean the Fair Market Value in the event
the award to be repurchased under Section 10.2 is comprised of shares of Common
Stock and the difference between Fair Market Value and the Exercise Price (if
lower than Fair Market Value) in the event the award is a Stock Option or Stock
Appreciation Right; in each case, multiplied by the number of shares subject to
the award;


(q)           “Restricted Stock” means Common Stock, received under an award
made pursuant to Section 7 below that is subject to restrictions under said
Section 7;


(r)           “SAR Value” means the excess of the Fair Market Value (on the
exercise date) over the exercise price that the participant would have otherwise
had to pay to exercise the related Stock Option, multiplied by the number of
shares for which the Stock Appreciation Right is exercised;


(s)           “Stock Appreciation Right” means the right to receive from the
Company, on surrender of all or part of the related Stock Option, without a cash
payment to the Company, a number of shares of Common Stock equal to the SAR
Value divided by the Fair Market Value (on the exercise date);


(s)           “Stock Option” or “Option” means any option to purchase shares of
Common Stock which is granted pursuant to the Plan;


(t)           “Stock Reload Option” means any option granted under Section 5.3
of the Plan; and


(u)           “Subsidiary” means any present or future “subsidiary corporation”
of the Company, as such term is defined in Section 424(f) of the Code.



 
- 2 -

--------------------------------------------------------------------------------

 

2.           Administration.


2.1           Committee Membership. The Plan shall be administered by the
Committee unless there is no longer a compensation committee of the Board in
which event the Plan shall be administered by the Board. Committee members shall
serve for such term as the Board may in each case determine, and shall be
subject to removal at any time by the Board. The Committee members, to the
extent deemed to be appropriate by the Board, shall be “non-employee directors”
as defined in Rule 16b-3 promulgated under the Securities Exchange Act of 1934,
as amended (“Exchange Act”), and “outside directors” within the meaning of
Section 162(m) of the Code.


2.2           Powers of Committee. The Committee shall have full authority to
award, pursuant to the terms of the Plan: (i) Stock Options, (ii) Stock
Appreciation Rights, (iii) Restricted Stock, (iv) Deferred Stock, (v) Stock
Reload Options and/or (vi) Other Stock-Based Awards. For purposes of
illustration and not of limitation, the Committee shall have the authority
(subject to the express provisions of this Plan):


(a)           to select the employees and directors of and consultants to the
Company or any Subsidiary to whom Stock Options, Stock Appreciation Rights,
Restricted Stock, Deferred Stock, Reload Stock Options and/or Other Stock-Based
Awards may from time to time be awarded hereunder;


(b)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder including, but not limited to,
number of shares, share exercise price or types of consideration paid upon
exercise of such options and the purchase price of Common Stock awarded under
the Plan (including without limitation by a Holder’s conversion of deferred
salary or other indebtedness of the Company to the Holder), such as other
securities of the Company or other property, any restrictions or limitations,
and any vesting, exchange, surrender, cancellation, acceleration, termination,
exercise or forfeiture provisions, as the Committee shall determine;


(c)           to determine any specified performance goals or such other factors
or criteria which need to be attained for the vesting of an award granted
hereunder;


(d)           to determine the terms and conditions under which awards granted
hereunder are to operate on a tandem basis and/or in conjunction with or apart
from other equity awarded under this Plan and cash awards made by the Company or
any Subsidiary outside of this Plan;


(e)           to permit a Holder to elect to defer a payment under the Plan
under such rules and procedures as the Committee may establish, including the
crediting of interest on deferred amounts denominated in cash and of dividend
equivalents on deferred amounts denominated in Common Stock;


(f)           to determine the extent and circumstances under which Common Stock
and other amounts payable with respect to an award hereunder shall be deferred
that may be either automatic or at the election of the Holder; and


(g)           to substitute (i) new Stock Options for previously granted Stock
Options, which previously granted Stock Options have higher option exercise
prices and/or contain other less favorable terms, and (ii) new awards of any
other type for previously granted awards of the same type, which previously
granted awards are upon less favorable terms.





 
- 3 -

--------------------------------------------------------------------------------

 

2.3           Interpretation of Plan.


Subject to Section 11 below, the Committee shall have the authority to adopt,
alter and repeal such administrative rules, guidelines and practices governing
the Plan as it shall, from time to time, deem advisable, to interpret the terms
and provisions of the Plan and any award issued under the Plan (and to determine
the form and substance of all Agreements relating thereto), and to otherwise
supervise the administration of the Plan. Subject to Section 11 below, all
decisions made by the Committee pursuant to the provisions of the Plan shall be
made in the Committee’s sole discretion and shall be final and binding upon all
persons, including the Company, its Subsidiaries and the Holders.


3.           Stock Subject to Plan.


3.1           Number of Shares. The total number of shares of Common Stock
reserved and available for issuance under the Plan shall be 1,200,000 shares.
Shares of Common Stock under the Plan may consist, in whole or in part, of
authorized and unissued shares or treasury shares. If any shares of Common Stock
that have been granted pursuant to a Stock Option cease to be subject to a Stock
Option, or if any shares of Common Stock that are subject to any Stock
Appreciation Right, Restricted Stock, Deferred Stock award, Reload Stock Option
or Other Stock-Based Award granted hereunder are forfeited or any such award
otherwise terminates without a payment being made to the Holder in the form of
Common Stock, such shares shall again be available for distribution in
connection with future grants and awards under the Plan.


3.2           Adjustment Upon Changes in Capitalization, Etc. In the event of
any dividend (other than a cash dividend) payable on shares of Common Stock,
stock split, reverse stock split, combination or exchange of shares, or other
similar event (not addressed in Section 3.3 below) occurring after the grant of
an Award, which results in a change in the shares of Common Stock of the Company
as a whole, the number of shares issuable in connection with any such Award and
the purchase price thereof, if any, shall be proportionately adjusted to reflect
the occurrence of any such event. The Committee shall determine whether such
change requires an adjustment in the aggregate number of shares reserved for
issuance under the Plan or to retain the number of shares reserved and available
under the Plan in their sole discretion.  Any adjustment required by this
Section 3.2 shall be made by the Committee, in good faith, whose determination
will be final, binding and conclusive.


3.3           Certain Mergers and Similar Transactions. In the event of (a) a
dissolution or liquidation of the Company, (b) a merger or consolidation in
which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Awardees), (c) a merger in which the Company is the surviving corporation but
after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction, any or all outstanding Awards may be assumed, converted or
replaced by the successor corporation (if any), which assumption, conversion or
replacement will be binding on all Awardees. In the alternative, the successor
corporation may substitute equivalent Awards or provide substantially similar
consideration to Awardees as was provided to stockholders (after taking into
account the existing provisions of the Awards).

 
- 4 -

--------------------------------------------------------------------------------

 

The successor corporation may also issue, in place of outstanding Shares of the
Company held by the Holder, substantially similar shares or other property
subject to repurchase restrictions no less favorable to the Holder. In the event
such successor corporation (if any) refuses or otherwise declines to assume or
substitute Awards, as provided above, (i) the vesting of any or all Awards
granted pursuant to this Plan will accelerate immediately prior to the effective
date of a transaction described in this Section 3.3 and (ii) any or all Options
granted pursuant to this Plan will become exercisable in full prior to the
consummation of such event at such time and on such conditions as the Committee
determines. If such Options are not exercised prior to the consummation of the
corporate transaction, they shall terminate at such time as determined by the
Committee. Subject to any greater rights granted to Awardees under the foregoing
provisions of this Section 3.3, in the event of the occurrence of any
transaction described in this Section 3.3, any outstanding Awards will be
treated as provided in the applicable agreement or plan of merger,
consolidation, dissolution, liquidation, or sale of assets.


4.           Eligibility.


Awards may be made or granted employees, directors and consultants who are
deemed to have rendered or to be able to render significant services to the
Company or its Subsidiaries and who are deemed to have contributed or to have
the potential to contribute to the success of the Company. Notwithstanding
anything to the contrary contained in the Plan, awards covered or to be covered
under a registration statement on Form S-8 may be made under the Plan only if
(a) they are made to natural persons, (b) who provide bona fide services to the
Company or its Subsidiaries, and (c) the services are not in connection with the
offer and sale of securities in a capital-raising transaction, and do not
directly or indirectly promote or maintain a market for the Company’s
securities.


5.           Stock Options.


5.1           Grant and Exercise. Any Stock Option granted under the Plan shall
contain such terms, not inconsistent with this Plan as the Committee may from
time to time approve. The Committee shall have the authority to grant Stock
Options alone or in addition to other awards granted under the Plan.


5.2           Terms and Conditions. Stock Options granted under the Plan shall
be subject to the following terms and conditions:


(a)           Option Term. The term of each Stock Option shall be fixed by the
Committee.


(b)           Exercise Price. The exercise price per share of Common Stock
purchasable under a Stock Option shall be determined by the Committee at the
time of grant and may not be less than 100% of the Fair Market Value on the day
of grant
(c)           Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee and as set forth in Section 10 below. If the Committee provides, in
its discretion, that any Stock Option is exercisable only in installments, i.e.,
that it vests over time, the Committee may waive such installment exercise
provisions at any time at or after the time of grant in whole or in part, based
upon such factors as the Committee shall determine.





 
- 5 -

--------------------------------------------------------------------------------

 

(d)           Method of Exercise. Subject to whatever installment, exercise and
waiting period provisions are applicable in a particular case, Stock Options may
be exercised in whole or in part at any time during the term of the Option, by
giving written notice of exercise to the Company specifying the number of shares
of Common Stock to be purchased. Such notice shall be accompanied by payment in
full of the purchase price, which shall be in cash or, if provided in the
Agreement, either in shares of Common Stock (including Restricted Stock and
other contingent awards under this Plan) or partly in cash and partly in such
Common Stock, or such other means which the Committee determines are consistent
with the Plan’s purpose and applicable law. Cash payments shall be made by wire
transfer, certified or bank check or personal check, in each case payable to the
order of the Company; provided, however, that the Company shall not be required
to deliver certificates for shares of Common Stock with respect to which an
Option is exercised until the Company has confirmed the receipt of good and
available funds in payment of the purchase price thereof. Payments in the form
of Common Stock shall be valued at the Fair Market Value on the date prior to
the date of exercise. Such payments shall be made by delivery of stock
certificates in negotiable form that are effective to transfer good and valid
title thereto to the Company, free of any liens or encumbrances. Subject to the
terms of the Agreement, the Committee may, in its sole discretion, at the
request of the Holder, deliver upon the exercise of a Stock Option a combination
of shares of Deferred Stock and Common Stock; provided that, notwithstanding the
provisions of Section 8 of the Plan, such Deferred Stock shall be fully vested
and not subject to forfeiture. A Holder shall have none of the rights of a
stockholder with respect to the shares subject to the Option until such shares
shall be transferred to the Holder upon the exercise of the Option. Subject to
the provisions of applicable law, including restrictions on the extension of
credit to officers and directors of the Company, the Committee shall be
empowered to determine the types of consideration to be paid upon exercise of
awards under the Plan (including without limitation by a Holder’s conversion of
deferred salary or other indebtedness of the Company to the Holder), such as
services, property or other securities of the Company


(e)           Transferability. Except as may be set forth in the Agreement, no
Stock Option shall be transferable by the Holder other than by will or by the
laws of descent and distribution, and all Stock Options shall be exercisable,
during the Holder’s lifetime, only by the Holder (or, to the extent of legal
incapacity or incompetency, the Holder’s guardian or legal representative).


(f)           Termination by Reason of Death. If a Holder’s employment by the
Company or a Subsidiary terminates by reason of death, any Stock Option held by
such Holder, unless otherwise determined by the Committee at the time of grant
and set forth in the Agreement, shall thereupon automatically terminate, except
that the portion of such Stock Option that has vested on the date of death may
thereafter be exercised by the legal representative of the estate or by the
legatee of the Holder under the will of the Holder, for a period of one year (or
such other greater or lesser period as the Committee may specify at grant) from
the date of such death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter.


(g)           Termination by Reason of Disability. If a Holder’s employment by
the Company or any Subsidiary terminates by reason of Disability, any Stock
Option held by such Holder, unless otherwise determined by the Committee at the
time of grant and set forth in the Agreement, shall thereupon automatically
terminate, except that the portion of such Stock Option that has vested on the
date of termination may thereafter be exercised by the Holder for a period of
one year (or such other greater or lesser period as the Committee may specify at
the time of grant) from the date of such termination of employment or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter.





 
- 6 -

--------------------------------------------------------------------------------

 

(h)           Other Termination. Subject to the provisions of Section 13.3
below, and unless otherwise determined by the Committee at the time of grant and
set forth in the Agreement, if a Holder’s employment by the Company or any
Subsidiary terminates for any reason other than death or Disability, the Stock
Option shall thereupon automatically terminate, except that if the Holder’s
employment is terminated by the Company or a Subsidiary without cause or due to
Normal Retirement, then the portion of such Stock Option that has vested on the
date of termination of employment may be exercised for the lesser of three
months after termination of employment  or the balance of such Stock Option’s
term.


(i)           Buyout and Settlement Provisions. The Committee may at any time,
in its sole discretion, offer to repurchase a Stock Option previously granted,
based upon such terms and conditions as the Committee shall establish and
communicate to the Holder at the time that such offer is made.


5.3           Stock Reload Option. If a Holder tenders shares of Common Stock to
pay the exercise price of a Stock Option (“Underlying Option”), and/or arranges
to have a portion of the shares otherwise issuable upon exercise withheld to pay
the applicable withholding taxes, the Holder may receive, at the discretion of
the Committee, a new Stock Reload Option to purchase that number of shares of
Common Stock equal to the number of shares tendered to pay the exercise price
and the withholding taxes ( but only if such shares were held by the Holder for
at least six months). Stock Reload Options may be any type of option permitted
under the Code and will be granted subject to such terms, conditions,
restrictions and limitations as may be determined by the Committee, from time to
time. Such Stock Reload Option shall have an exercise price equal to the Fair
Market Value as of the date of exercise of the Underlying Option. Unless the
Committee determines otherwise, a Stock Reload Option may be exercised
commencing one year after it is granted and shall expire on the date of
expiration of the Underlying Option to which the Reload Option is related.


6.           Stock Appreciation Rights.


6.1           Grant and Exercise. The Committee may grant Stock Appreciation
Rights to participants who have been, or are being granted, Stock Options under
the Plan as a means of allowing such participants to exercise their Stock
Options without the need to pay the exercise price in cash.  Stock Appreciation
Right may be granted either at or after the time of the grant of a Stock Option.


6.2           Terms and Conditions. Stock Appreciation Rights shall be subject
to the following terms and conditions:


(a)           Exercisability. Stock Appreciation Rights shall be exercisable as
shall be determined by the Committee and set forth in the Agreement, subject to
the limitations, if any, imposed by the Code, with respect to related Incentive
Stock Options;


(b)           Termination. A Stock Appreciation Right shall terminate and shall
no longer be exercisable upon the termination or exercise of the related Stock
Option;


(c)           Method of Exercise. Stock Appreciation Rights shall be exercisable
upon such terms and conditions as shall be determined by the Committee and set
forth in the Agreement and by surrendering the applicable portion of the related
Stock Option. Upon such exercise and surrender, the Holder shall be entitled to
receive a number of shares of Common Stock equal to the SAR Value divided by the
Fair Market Value on the date the Stock Appreciation Right is exercised; and





 
- 7 -

--------------------------------------------------------------------------------

 

(d)           Shares Affected Upon Plan. The granting of a Stock Appreciation
Right shall not affect the number of shares of Common Stock available under for
awards under the Plan. The number of shares available for awards under the Plan
will, however, be reduced by the number of shares of Common Stock acquirable
upon exercise of the Stock Option to which such Stock Appreciation Right
relates.


7.           Restricted Stock.


7.1           Grant. Shares of Restricted Stock may be awarded either alone or
in addition to other awards granted under the Plan. The Committee shall
determine the eligible persons to whom, and the time or times at which, grants
of Restricted Stock will be awarded, the number of shares to be awarded, the
price (if any) to be paid by the Holder, the time or times within which such
awards may be subject to forfeiture (“Restriction Period”), the vesting schedule
and rights to acceleration thereof, and all other terms and conditions of the
awards.


7.2           Terms and Conditions. Each Restricted Stock award shall be subject
to the following terms and conditions:


(a)           Certificates. Restricted Stock, when issued, will be represented
by a stock certificate or certificates registered in the name of the Holder to
whom such Restricted Stock shall have been awarded. During the Restriction
Period, certificates representing the Restricted Stock and any securities
constituting Retained Distributions (as defined below) shall bear a legend to
the effect that ownership of the Restricted Stock (and such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms and conditions provided in the Plan and the
Agreement. Such certificates shall be deposited by the Holder with the Company,
together with stock powers or other instruments of assignment, each endorsed in
blank, which will permit transfer to the Company of all or any portion of the
Restricted Stock and any securities constituting Retained Distributions that
shall be forfeited or that shall not become vested in accordance with the Plan
and the Agreement.


(b)           Rights of Holder. Restricted Stock shall constitute issued and
outstanding shares of Common Stock for all corporate purposes. The Holder will
have the right to vote such Restricted Stock, to receive and retain all regular
cash dividends and other cash equivalent distributions as the Board may in its
sole discretion designate, pay or distribute on such Restricted Stock and to
exercise all other rights, powers and privileges of a holder of Common Stock
with respect to such Restricted Stock, with the exceptions that (i) the Holder
will not be entitled to delivery of the stock certificate or certificates
representing such Restricted Stock until the Restriction Period shall have
expired and unless all other vesting requirements with respect thereto shall
have been fulfilled; (ii) the Company will retain custody of the stock
certificate or certificates representing the Restricted Stock during the
Restriction Period; (iii) other than regular cash dividends and other cash
equivalent distributions as the Board may in its sole discretion designate, pay
or distribute, the Company will retain custody of all distributions (“Retained
Distributions”) made or declared with respect to the Restricted Stock (and such
Retained Distributions will be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Stock) until such time, if ever,
as the Restricted Stock with respect to which such Retained Distributions shall
have been made, paid or declared shall have become vested and with respect to
which the Restriction Period shall have expired; (iv) a breach of any of the
restrictions, terms or conditions contained in this Plan or the Agreement or
otherwise established by the Committee with respect to any Restricted Stock or
Retained Distributions will cause a forfeiture of such Restricted Stock and any
Retained Distributions with respect thereto.





 
- 8 -

--------------------------------------------------------------------------------

 

(c)           Vesting; Forfeiture. Upon the expiration of the Restriction Period
with respect to each award of Restricted Stock and the satisfaction of any other
applicable restrictions, terms and conditions (i) all or part of such Restricted
Stock shall become vested in accordance with the terms of the Agreement, subject
to Section 10 below, and (ii) any Retained Distributions with respect to such
Restricted Stock shall become vested to the extent that the Restricted Stock
related thereto shall have become vested, subject to Section 10 below. Any such
Restricted Stock and Retained Distributions that do not vest shall be forfeited
to the Company and the Holder shall not thereafter have any rights with respect
to such Restricted Stock and Retained Distributions that shall have been so
forfeited.


8.           Deferred Stock.


8.1           Grant. Shares of Deferred Stock may be awarded either alone or in
addition to other awards granted under the Plan. The Committee shall determine
the eligible persons to whom and the time or times at which grants of Deferred
Stock will be awarded, the number of shares of Deferred Stock to be awarded to
any person, the duration of the period (“Deferral Period”) during which, and the
conditions under which, receipt of the shares will be deferred, and all the
other terms and conditions of the awards.


8.2           Terms and Conditions. Each Deferred Stock award shall be subject
to the following terms and conditions:


(a)           Certificates. At the expiration of the Deferral Period (or the
Additional Deferral Period referred to in Section 8.2 (d) below, where
applicable), share certificates shall be issued and delivered to the Holder, or
his legal representative, representing the number equal to the shares covered by
the Deferred Stock award.


(b)           Rights of Holder. A person entitled to receive Deferred Stock
shall not have any rights of a stockholder by virtue of such award until the
expiration of the applicable Deferral Period and the issuance and delivery of
the certificates representing such Common Stock. The shares of Common Stock
issuable upon expiration of the Deferral Period shall not be deemed outstanding
by the Company until the expiration of such Deferral Period and the issuance and
delivery of such Common Stock to the Holder.


(c)           Vesting; Forfeiture. Upon the expiration of the Deferral Period
with respect to each award of Deferred Stock and the satisfaction of any other
applicable restrictions, terms and conditions all or part of such Deferred Stock
shall become vested in accordance with the terms of the Agreement, subject to
Section 10 below. Any such Deferred Stock that does not vest shall be forfeited
to the Company and the Holder shall not thereafter have any rights with respect
to such Deferred Stock.


(d)           Additional Deferral Period. A Holder may request to, and the
Committee may at any time, defer the receipt of an award (or an installment of
an award) for an additional specified period or until a specified event
(“Additional Deferral Period”). Subject to any exceptions adopted by the
Committee, such request must generally be made at least one year prior to
expiration of the Deferral Period for such Deferred Stock award (or such
installment).



 
- 9 -

--------------------------------------------------------------------------------

 

9.           Other Stock—Based Awards.


Other Stock—Based Awards may be awarded, subject to limitations under applicable
law, that are denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, shares of Common Stock, as deemed by
the Committee to be consistent with the purposes of the Plan, including, without
limitation, purchase rights, shares of Common Stock awarded which are not
subject to any restrictions or conditions, convertible or exchangeable
debentures, or other rights convertible into shares of Common Stock and awards
valued by reference to the value of securities of or the performance of
specified Subsidiaries. Other Stock—Based Awards may be awarded either alone or
in addition to or in tandem with any other awards under this Plan or any other
plan of the Company. Each other Stock-Based Award shall be subject to such terms
and conditions as may be determined by the Committee.


10.           Accelerated Vesting and Exercisability.


10.1           Non-Approved Transactions. If any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial
owner” (as referred in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s then outstanding securities in one or
more transactions, and the Board does not authorize or otherwise approve such
acquisition, then the vesting periods of any and all Stock Options and other
awards granted and outstanding under the Plan shall be accelerated and all such
Stock Options and awards will immediately and entirely vest, and the respective
holders thereof will have the immediate right to purchase and/or receive any and
all Common Stock subject to such Stock Options and awards on the terms set forth
in this Plan and the respective agreements respecting such Stock Options and
awards.


10.2           Approved Transactions. The Committee may, in the event of an
acquisition of substantially all of the Company’s assets or at least 50% of the
combined voting power of the Company’s then outstanding securities in one or
more transactions (including by way of merger or reorganization) which has been
approved by the Company’s Board of Directors, (i) accelerate the vesting of any
and all Stock Options and other awards granted and outstanding under the Plan,
and (ii) require a Holder of any award granted under this Plan to relinquish
such award to the Company upon the tender by the Company to Holder of cash in an
amount equal to the Repurchase Value of such award.


11.           Amendment and Termination.


The Board may at any time, and from time to time, amend alter, suspend or
discontinue any of the provisions of the Plan, but no amendment, alteration,
suspension or discontinuance shall be made that would impair the rights of a
Holder under any Agreement theretofore entered into hereunder, without the
Holder’s consent.


12.           Term of Plan.


12.1           Effective Date. The Plan shall become effective at such time as
the Plan is approved and adopted by the Company’s Board of Directors.



 
- 10 -

--------------------------------------------------------------------------------

 

13.           General Provisions.


13.1           Written Agreements. Each award granted under the Plan shall be
confirmed by, and shall be subject to the terms, of the Agreement executed by
the Company and the Holder. The Committee may terminate any award made under the
Plan if the Agreement relating thereto is not executed and returned to the
Company within 10 days after the Agreement has been delivered to the Holder for
his or her execution.


13.2           Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Holder by the Company, nothing contained herein shall
give any such Holder any rights that are greater than those of a general
creditor of the Company.


13.3           Employees.


(a)           Engaging in Competition With the Company; Disclosure of
Confidential Information. If a Holder’s employment with the Company or a
Subsidiary is terminated for any reason whatsoever, and within three months
after the date thereof such Holder either (i) accepts employment with any
competitor of, or otherwise engages in competition with, the Company or (ii)
discloses to anyone outside the Company or uses any confidential information or
material of the Company in violation of the Company’s policies or any agreement
between the Holder and the Company, the Committee, in its sole discretion, may
require such Holder to return to the Company the economic value of any award
that was realized or obtained by such Holder at any time during the period
beginning on that date that is six months prior to the date such Holder’s
employment with the Company is terminated.


(b)           Termination for Cause. The Committee may, if a Holder’s employment
with the Company or a Subsidiary is terminated for cause, annul any award
granted under this Plan to such employee and, in such event, the Committee, in
its sole discretion, may require such Holder to return to the Company the
economic value of any award that was realized or obtained by such Holder at any
time during the period beginning on that date that is six months prior to the
date such Holder’s employment with the Company is terminated.


(c)           No Right of Employment. Nothing contained in the Plan or in any
award hereunder shall be deemed to confer upon any Holder who is an employee of
the Company or any Subsidiary any right to continued employment with the Company
or any Subsidiary, nor shall it interfere in any way with the right of the
Company or any Subsidiary to terminate the employment of any Holder who is an
employee at any time.


13.4           Investment Representations; Company Policy. The Committee may
require each person acquiring shares of Common Stock pursuant to a Stock Option
or other award under the Plan to represent to and agree with the Company in
writing that the Holder is acquiring the shares for investment without a view to
distribution thereof. Each person acquiring shares of Common Stock pursuant to a
Stock Option or other award under the Plan shall be required to abide by all
policies of the Company in effect at the time of such acquisition and thereafter
with respect to the ownership and trading of the Company’s securities.





 
- 11 -

--------------------------------------------------------------------------------

 

13.5           Additional Incentive Arrangements. Nothing contained in the Plan
shall prevent the Board from adopting such other or additional incentive
arrangements as it may deem desirable, including, but not limited to, the
granting of Stock Options and the awarding of Common Stock and cash otherwise
than under the Plan; and such arrangements may be either generally applicable or
applicable only in specific cases.


13.6           Withholding Taxes. Not later than the date as of which an amount
must first be included in the gross income of the Holder for Federal income tax
purposes with respect to any option or other award under the Plan, the Holder
shall pay to the Company, or make arrangements satisfactory to the Committee
regarding the payment of, any Federal, state and local taxes of any kind
required by law to be withheld or paid with respect to such amount. If permitted
by the Committee, tax withholding or payment obligations may be settled with
Common Stock, including Common Stock that is part of the award that gives rise
to the withholding requirement. The obligations of the Company under the Plan
shall be conditioned upon such payment or arrangements and the Company or the
Holder’s employer (if not the Company) shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Holder from the Company or any Subsidiary.


13.7           Governing Law. The Plan and all awards made and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Nevada.


13.8           Other Benefit Plans. Any award granted under the Plan shall not
be deemed compensation for purposes of computing benefits under any retirement
plan of the Company or any Subsidiary and shall not affect any benefits under
any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of compensation
(unless required by specific reference in any such other plan to awards under
this Plan).


13.9           Non-Transferability. Except as otherwise expressly provided in
the Plan or the Agreement, no right or benefit under the Plan may be alienated,
sold, assigned, hypothecated, pledged, exchanged, transferred, encumbranced or
charged, and any attempt to alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same shall be void.


13.10           Applicable Laws. The obligations of the Company with respect to
all Stock Options and awards under the Plan shall be subject to (i) all
applicable laws, rules and regulations and such approvals by any governmental
agencies as may be required, including, without limitation, the Securities Act
of 1933, as amended, and (ii) the rules and regulations of any securities
exchange on which the Common Stock may be listed.


13.11           Conflicts.  If any of the terms or provisions of the Plan or an
Agreement conflict with the requirements of Section 422 of the Code, then such
terms or provisions shall be deemed inoperative to the extent they so conflict
with such requirements. Additionally, if this Plan or any Agreement does not
contain any provision required to be included herein under Section 422 of the
Code, such provision shall be deemed to be incorporated herein and therein with
the same force and effect as if such provision had been set out at length herein
and therein. If any of the terms or provisions of any Agreement conflict with
any terms or provisions of the Plan, then such terms or provisions shall be
deemed inoperative to the extent they so conflict with the requirements of the
Plan. Additionally, if any Agreement does not contain any provision required to
be included therein under the Plan, such provision shall be deemed to be
incorporated therein with the same force and effect as if such provision had
been set out at length therein.





 
- 12 -

--------------------------------------------------------------------------------

 

13.12           Non-Registered Stock. The shares of Common Stock to be
distributed under this Plan have not been, as of the Effective Date, registered
under the Securities Act of 1933, as amended, or any applicable state or foreign
securities laws and the Company has no obligation to any Holder to register the
Common Stock or to assist the Holder in obtaining an exemption from the various
registration requirements, or to list the Common Stock on a national securities
exchange or any other trading or quotation system.

 
- 13 -

--------------------------------------------------------------------------------

 

PLAN AMENDMENTS


Dated Approved by Board
Date Approved by Stockholders, if necessary
Sections Amended
Description of Amendment
                               



